Minor W. Millwee, Justice. This is a companion case to Noblit v. Noblit, ante p. 220, 265 S. W. 2d 520, decided March 1, 1954. In that case we sustained an order of the Fulton Probate Court admitting to probate the will of 0. Howard Noblit, deceased, in which he devised all of his real estate to appellee, Mrs. Howard Noblit, his widow. Appellant, Maude Noblit, brought the instant suit in equity to partition certain lands devised to appellee in said will claiming that decedent died intestate and that appellant, as his sole heir-at-law, owned an interest in said lands which should be sold and the proceeds divided between appellee and appellant. The effect of our holding in the former case was that appellant had no interest in the lands which she seeks to partition. It necessarily follows that the chancellor correctly dismissed the instant partition suit. Affirmed.